UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 29, 2010 MWI VETERINARY SUPPLY, INC. (Exact name of registrant as specified in its charter) Delaware 000-51468 02-0620757 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 651 S. Stratford Drive, Suite100, Meridian, ID 83642 (Address of principal executive offices)(Zip Code) (800) 824-3703 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events MWI Veterinary Supply, Inc. (the “Company”) has been informed that Agri Beef Co. has entered into a pre-arranged stock trading plan to sell a limited number of their shares of the Company’s common stock.This plan is designed to comply with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended, and the Company’s insider trading policies regarding stock transactions (the “10b5-1 Plan”), and in accordance with Rule 10b5-1 may be amended or terminated at any time. The 10b5-1 Plan entered into by Agri Beef Co. allows for the sale of a maximum of 100,000 shares of the Company’s common stock through November 30, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MWI VETERINARY SUPPLY, INC. Date: December 3, 2010 By: /s/ Mary Patricia B. Thompson Mary Patricia B. Thompson Senior Vice President of Finance and Administration, ChiefFinancial Officer
